Fourth Court of Appeals
                                          San Antonio, Texas
                                    MEMORANDUM OPINION

                                              No. 04-18-00306-CV

                         IN THE INTEREST OF S.R., L.R., and C.J., Children

                      From the 224th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017PA01218
                         Honorable Richard Garcia, Associate Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 26, 2018

MOTION TO WITHDRAW DENIED; AFFIRMED

           The Texas Department of Family and Protective Services filed this suit, seeking to

terminate the rights of the parents of the children S.R., L.R., and C.J. 1 The record reflects the

father of S.R. and L.R. was determined to be deceased. After a trial to the bench, the court

designated A.L., the paternal grandfather of S.R. and L.R., to be their permanent managing

conservator; named C.J.’s father, C.J., his permanent managing conservator; designated the

children’s mother, E.R., a possessory conservator of all three children; and dismissed the

Department from the case. E.R. timely appealed the trial court’s order.




1
 To protect the identity of the minor children, we refer to the parties by their initials. See TEX. FAM. CODE ANN.
§ 109.002(d) (West Supp. 2017); TEX. R. APP. P. 9.8.
                                                                                        04-18-00306-CV


       Appellant’s court-appointed appellate attorney filed a brief in which he concluded there

are no non-frivolous issues to be raised on appeal. Counsel certified that he sent E.R. a copy of

the brief and a letter advising her of his conclusion and of her rights to review the record and to

file a pro se brief. Counsel’s letter also provided E.R. a form to use to request access to the record

and enclosed a copy of counsel’s motion to withdraw, which counsel stated he had filed. Counsel

subsequently filed a motion to withdraw in this court.

       The brief minimally meets the requirements of Anders v. California, 386 U.S. 738 (1967).

See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (stating that Anders procedures protect

indigent parents’ statutory right to counsel on appeal in parental rights termination cases and apply

in those cases). Appellant did not request access to the appellate record, and this court then set a

deadline for appellant to file a pro se brief. Appellant did not file a pro se brief.

       We have thoroughly reviewed the record and the attorney’s Anders brief, and we agree

with counsel that the appeal is without merit. See Interest of K.S.L., 538 S.W.3d 107, 112 (Tex.

2017). We therefore affirm the trial court’s order. However, we deny counsel’s motion to

withdraw because the motion does not assert any ground for withdrawal apart from counsel’s

conclusion that the appeal is frivolous. See In re P.M., 520 S.W.3d at 27; In re A.M., 495 S.W.3d
573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to his client extends

through the exhaustion or waiver of all appeals, including the filing of a petition for review in the

Texas Supreme Court. See TEX. FAM. CODE ANN. § 107.016(2) (West 2014); In re P.M., 520
S.W.3d at 27.

                                                   Luz Elena D. Chapa, Justice




                                                  -2-